United States Court of Appeals
                      For the First Circuit

No. 14-1710

                JONATHAN HERICAR LEDESMA-SÁNCHEZ,

                           Petitioner,

                                v.

    LORETTA E. LYNCH, Attorney General of the United States,*

                           Respondent.


              PETITION FOR REVIEW OF AN ORDER OF THE
                   BOARD OF IMMIGRATION APPEALS


                              Before

                 Torruella, Thompson, and Barron,
                          Circuit Judges.


     Lawrence Gatei and Immigration & Business Law Group, LLP on
brief for petitioner.
     Joseph D. Hardy, Trial Attorney, Office of Immigration
Litigation, Civil Division, U.S. Department of Justice, Joyce R.
Branda, Acting Assistant Attorney General, Civil Division, and
Holly M. Smith, Senior Litigation Counsel, Office of Immigration
Litigation, Civil Division, on brief for respondent.


                         August 14, 2015




     * Pursuant to Federal Rule of Appellate Procedure 43(c)(2),
Attorney General Loretta E. Lynch has been substituted for former
Attorney General Eric H. Holder, Jr. as respondent.
             BARRON,    Circuit       Judge.        This   case     concerns     the

requirement     that    an    alien     facing      removal     keep    immigration

authorities apprised of the alien's current address.                      Here, the

alien failed to do so, and, on that basis, the Board of Immigration

Appeals (BIA) denied his motion to reopen the removal proceedings,

which were held in absentia.           We deny the petition for review.

                                        I.

             Jonathan   Ledesma-Sánchez          was   born    in   the   Dominican

Republic and admitted to the United States on a nonimmigrant visa.

He allegedly overstayed that visa.               In March of 2010, a federal

official personally served Ledesma with what is known as a Notice

to Appear.     That document charged Ledesma with being removable

from the United States for overstaying a nonimmigrant visa.                      See

8 U.S.C. § 1227(a)(1)(B). And the Notice to Appear ordered Ledesma

to appear before an immigration judge in Boston to adjudicate his

removability, at a date and time to be set.

             The Notice to Appear informed Ledesma, as required by

statute, that he was obliged to provide immigration authorities

with   his    mailing    address      and     telephone       number.      See   id.

§ 1229(a)(1)(F)(i).          The notice also explained that Ledesma was

required to update that information whenever his address or phone

number should change.        See id. § 1229(a)(1)(F)(ii).              And, finally,

the notice informed Ledesma that, if he did not comply with these

requirements, the immigration court would not have to tell him


                                            - 2 -
about the date and time of his removal hearing once it was set,

and that he might then be ordered removed in absentia.                   See id.

§§ 1229(a)(2)(B), 1229a(b)(5)(B).

             After being served with the Notice to Appear, Ledesma

resided for a time -- as immigration officials were informed1 -- at

an address in the Roxbury neighborhood of Boston, Massachusetts.

But in October of 2010, Ledesma moved to a new address in the

Dorchester neighborhood of Boston without updating his address

with immigration officials.2

             In February of 2011, the Department of Homeland Security

filed Ledesma's Notice to Appear with the immigration court in

Boston.     The court then scheduled removal proceedings for March 1,

2011.       The   immigration    court   sent    notice   of    the   hearing   to

Ledesma's     old   address     in   Roxbury.3    Ledesma      claims,   and    the




        1
       It is not entirely clear from the record how the government
obtained Ledesma's Roxbury address and thus whether Ledesma
provided it. But neither the Immigration Judge nor the BIA denied
Ledesma relief on the ground that he had failed to provide any
address at any point. Accordingly, as we explain below, we decide
the case solely on the basis of Ledesma's failure to update his
address when he moved from Roxbury to Dorchester.
     2 Ledesma does not claim to have continued to use his old

Roxbury physical address as a mailing address after moving away.
See Renaut v. Lynch, ___ F.3d ___, No. 14-1766, 2015 WL 3486688,
at *2 (1st Cir. June 3, 2015).
     3 The notice was mailed using zip code 02119, and Ledesma

claims, for the first time on appeal, that the correct zip code
for the Roxbury address is 02121. But the record does not indicate
that the letter was returned as undeliverable. Indeed, Ledesma's
argument to the Immigration Judge and the BIA was that the notice
of hearing was mailed to Ledesma's old Roxbury address.


                                         - 3 -
government does not dispute, he did not actually receive notice of

the hearing because none was sent to his Dorchester address.

Ledesma did not appear at the hearing.         He was ordered removed in

absentia.   See id. § 1229a(b)(5).

            Over a year later, in August of 2012,4 Ledesma moved to

reopen his removal proceedings.       See id. § 1229a(b)(5)(C)(ii).     He

argued that he had not received notice of the hearing and that the

proceedings should be reopened on that basis.

            The Immigration Judge denied the motion because Ledesma

had failed to inform the immigration authorities of his change of

address   when   he   moved   from   Roxbury   to   Dorchester.   And   the

Immigration Judge found that the consequences of such failure had

been explained to him in his native Spanish language when he was

personally served with the Notice to Appear.5




     4 Ledesma claims that he had only then become aware of the in
absentia removal order after his counsel discovered it while
pursuing an adjustment of status for Ledesma.
     5 Ledesma, in his brief on appeal as well as his briefing to

the BIA below, at times at least appears to assert that he was not
fully informed of the consequences of failing to provide and update
his address.    But even if that is his intended argument, he
provides us with no reason to conclude that the Immigration Judge's
determination to the contrary was clearly erroneous.        Ledesma
concedes that he was personally served with the Notice to Appear.
And the official serving the Notice to Appear on Ledesma indicated
on that form that Ledesma was provided with "oral notice in the
Spanish language."


                                       - 4 -
             Ledesma   appealed   to   the     BIA,   which   affirmed   the

Immigration Judge's ruling.       Ledesma now petitions for review of

the BIA's decision.

                                   II.

             An in absentia removal order, like the one that Ledesma

received when he did not appear at his scheduled removal hearing,

may be "rescinded . . . if the alien demonstrates that the alien

did not receive notice in accordance with paragraph (1) or (2) of

section 1229(a) of this title."              8 U.S.C. § 1229a(b)(5)(C).6

Ledesma argues that he demonstrated that he did not actually

receive notice that his hearing had been scheduled and, therefore,

that the BIA erred by denying his motion to reopen the proceedings.

             But, as the statute makes clear, the key issue is not

whether Ledesma actually was informed of the time and place of the

hearing.      The key issue is whether he "receive[d] notice in

accordance with paragraph (1) or (2) of section 1229(a)."                Id.

(emphasis added).      Only if he did not would he have a ground for

reopening.    But Ledesma cannot make that showing.

             Ledesma did not inform immigration authorities of his

new address in Dorchester, and the government did provide notice

to the last address that it had for him in Roxbury.           Ledesma makes


     6 We note that there are other potential bases for reopening
removal hearings provided under the statute that have nothing to
do with nonreceipt of notice, see 8 U.S.C. § 1229a(b)(5)(C), but
Ledesma does not invoke any of them in this appeal.


                                       - 5 -
no argument -- and we can see no basis for one -- that the statute

could possibly be read to require the government to provide notice

at an alien's new address when the alien has never apprised the

government of it.      See id. § 1229(a)(2)(A) (providing that that an

alien must be notified "of any change or postponement in the time

and     place   of   [removal]    proceedings");      id.    §   1229(a)(2)(B)

(providing that "[i]n the case of an alien not in detention, a

written notice shall not be required under this paragraph if the

alien has failed to provide the address required under paragraph

(1)(F).").      And so Ledesma cannot show that he did not "receive

notice in accordance with paragraph (1) or (2) of section 1229(a)."

Id. § 1229a(b)(5)(C) (emphasis added).             See Renaut v. Lynch, ___

F.3d ___, No. 14-1766, 2015 WL 3486688, at *3 (1st Cir. June 3,

2015) ("[A]n alien's case could be reopened if he failed to receive

notice,    so   long   as   he   complied   with    the     statute's   address

requirements."); see also Velásquez-Escovar v. Holder, 768 F.3d
1000, 1004 (9th Cir. 2014); Domínguez v. U.S. Atty. Gen., 284 F.3d
1258, 1260-61 & n.4 (11th Cir. 2002); Mecaj v. Mukasey, 263 F.

App'x 449, 451 (6th Cir. 2008) (unpublished); Jiang v. Gonzales,

239 F. App'x 62, 64 (5th Cir. 2007) (per curiam) (unpublished).

             Ledesma does argue that his duty to update his address

"had not yet attached" when he moved to Dorchester in October of

2010.     He contends that is the case because the Department of

Homeland Security did not file Ledesma's Notice to Appear with the


                                       - 6 -
immigration       court    in     Boston     --     and     thus    initiate     removal

proceedings against him in that court -- until months later, in

February of 2011.         But he cites no authority for the proposition

that the government's lodging of the Notice to Appear with the

immigration court is a precondition to an alien's duty to keep

immigration officials apprised of any updates to his address.                         And

"issues adverted to in a perfunctory manner, unaccompanied by some

effort at developed argumentation, are deemed waived.                        It is not

enough merely to mention a possible argument in the most skeletal

way, leaving the court to do counsel's work, create the ossature

for the argument, and put flesh on its bones."                      United States v.

Zannino, 895 F.2d 1, 17 (1st Cir. 1990) (citation omitted).

            And    we     note,    in    any       event,    that    nothing     in   the

statute -- or the written notice provided to aliens on the Notice

to Appear form -- indicates there is such a precondition to the

address-updating duty.          Indeed, the immigration courts -- whom the

written warnings in the Notice to Appear state should be the

recipient   of     aliens'      required     change-of-address         forms     --   had

published   docketing        rules      at   the    time    relevant    to     Ledesma's

proceedings indicating that the immigration courts accept change-

of-address forms "even if no Notice to Appear has been filed" with

the immigration court.            Office of the Chief Immigration Judge,

U.S. Dep't of Justice, Uniform Docketing System Manual, at II-7,

II-10 (Apr. 2009), https://www.hsdl.org/?view&did=10761.


                                             - 7 -
          We thus hold that Ledesma is not entitled to reopen in

absentia removal proceedings on the basis of not having received

the notice Congress required.   And so we deny the petition for

review.




                                - 8 -